DETAILED ACTION
Status of Claims
Claims 1-19 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 12/10/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-19 are allowed.
Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of selecting a secure payment token to be used to complete a transaction (a commercial or legal interaction).

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including sales activities).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
using signals generated by the at least one user input device and signals received from a merchant transaction system via the at least one near-field communication interface, generate, by the 
in response to further signals generated by the at least one user input interface, generate, by the at least one trusted wallet application, a transaction authorization request data set comprising data representing at least the merchant, the transaction amount payable to the merchant, at least two transaction payment funding sources, and a portion of the transaction amount payable to the merchant to be funded using each of the plurality of transaction payment funding sources;
using at least one of the at least one network communication interface and the near field communication interface, route, by the at least one trusted wallet application, the transaction authorization request data set to a transaction processing system;
receive, by the at least one trusted wallet application, from the transaction processing system, in response to the transaction authorization request data set, a dynamic card token comprising the transaction amount payable to the merchant, and a single transaction payment funding source identifier;
pass, by the at least one trusted wallet application to the at least one third-party wallet application, the dynamic card token; Page 2 of 10Appl. No. : 15/201,428Attorney Docket No. : 05007268-108US-1 Amdt. Dated December 2, 2020 Reply to Office Action of July 2, 2020
send, by the at least one third-party wallet application, the dynamic card token to the merchant transaction system; and
receive a confirmation message that the transaction is complete..

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional to allow for a closed-loop electronic transaction with the steps above being performed via the 3rd party wallet and trusted wallet applications on the user device, allowing a single dynamic token representing multiple accounts to be used by the third party wallet to complete a transaction by directly receiving the secure token from the trusted wallet, providing protection for the user from exposing their account information to the third party wallet while allowing them to use accounts in their trusted wallet application. These are a specific combination of steps, rooted in the mobile wallet technical environment, indicative of a practical application and an improvement in the field of electronic payments.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-19 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/ELDA G MILEF/Primary Examiner, Art Unit 3694